DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 19-25 are withdrawn. Claims 3-4, 6, 9-10, 12, 15-16, and 18 are cancelled. Claims 1, 2, 7, 13, 28, and 29 are amended. Claims 1-2, 5, 7-8, 11, 13-14, 17, and 26-29 filed 11/10/21 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
5. 	Claims 1-2, 5, 7-8, 11, 13-14, 17, and 26-29 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (2005/0203790) in view of Miller et al (2016/0247135), Haight et al (2015/0074765), and Perry et al (2015/0332242).
Re Claims 1, 7: Cohen discloses comprising: 
querying, an item information database for item information for items sold in each retail store of the plurality of retail stores, the item information received in response to the query (see [0045] discloses management module 106 provides query and report facility, and management module consists of management reports, which have store-specific product data); 
transmitting, the respective location-based ruleset files to the Point-of-Sale (POS) Controller Servers, wherein a rules engine executing on the POS Controller Server provides updated item sale rules for POS registers located in the individual retail store based on the location-based ruleset and the rule group to item map file (see [0034] discloses updating the system); 
transmitting the respective rule group to item map file Point-of-Sale Controller Servers each located in and associated with a respective one of the plurality of retail stores (see [0036-0037] discloses applying mastergrams or testing against stores);
wherein the location-based rules including one or more of health warnings to specific items in certain geographic store locations, updated guidelines related to specific items in certain geographic locations, and updated store regulations related to specific items sold in certain geographic store locations (see [0032] discloses business rules for product placement guidelines);
receiving, as input, by a rules engine executing on a POS Controller Sever of the POS Controller Servers located in a first individual retail store of the plurality of retail stores, a first location-based ruleset file and a first rule group to item map file associated with the first individual retail store to update sales occurring at POS registers located in the first individual retail store (see [0113, 0128] discloses rules for individual stores, see [0023] AI engine analogous to rules engine);
whereupon each register applies the updated item sale rules (see [0034] updates System Data 101 which includes rules, [0113-0015] updated sets of planograms applied to business rules).
However, Cohen fails to explicitly disclose the following. Meanwhile, Miller discloses: 
wherein a location-based ruleset of the location-based ruleset file comprises one or more of age restrictions on purchasing items, health warnings on items in a geographic-specific location, and rules of sales in the respective retail store based on a specific geographic location of the respective retail store (see [0010-0011, 0026] discloses age-restricted controlled products);
wherein each retail store of the plurality of retail stores comprises multiple POS registers, of the POS registers, and each POS register is configured to enable completion of sales transactions of one or more items at the respective one of the plurality of retail stores (see [0010, 0012, 0020, 0024] discloses company stores, see Fig. 1 discloses multiple POS terminals in a store);
retrieving, rule group information associated with the sale of the items sold in each retail store among the plurality of retail stores, the rule group information including one or more of health warnings and/or usage restrictions associated with the sales of items through respective one or more of the retail stores in certain geographic store locations (see [0010-0011, 0026] discloses age-restricted controlled products);
automatically providing, using the rules engine and in response to the item being scanned, at least the first item sale rule regulating the sale of the item to the POS register in real-time, and controlling the POS register whereupon the POS register automatically applies the first item sale rules to the sale of the item comprising blocking the sale of the item until confirmation that the first item sale rule is satisfied (see [0027] it is inherent the transaction process has already started, and a manager (someone with supervisory authority) can disallow certain types of age verification input or increase scrutiny during age verification to disallow the sale or make sure the rule is satisfied);
a mapping application (see [0012] discloses an app or application);
querying one or more databases to retrieve location-based rules regulating sales of items via POS registers in a plurality of retail stores in a plurality of geographic locations (see [0036] compliance rules used to identify potential compliance issue performed on each of plurality of POS terminals, each POS terminal user, and transactions conducted on all POS terminals associated with defined location);
creating a location-based ruleset file for each of the plurality of geographic locations comprising the respective location based rules for the items sold at respective one or more of the plurality of the retail stores (see [0024] discloses compliance rules, [0027] process the data to identify a potential compliance rule therefore creating one).
From the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s invention with Miller’s disclosure of rules and location-based rules for POS’s in order for “… age-verification data monitoring and alerting (see Miller Abstract).”
However, Cohen and Miller fail to disclose the following. Meanwhile, Haight discloses:
creating, using the mapping application, a rule group to item map file each retail store of the plurality of retail stores, wherein each of the rule group to item map files corresponds to the respective geographic store location and defines a mapping of associations between one or more of the rule group information to each item of a set of items of the items sold in the respective retail store using the item information (see [0030] mappings to register and store information or settings for use with a point of sale application where settings include rules).
From the teaching of Haight, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Haight’s disclosure or creating a rule group in order for configuring point of sale devices for specific locations. 
However, Cohen, Haight, and Miller fail to disclose the following. Meanwhile, Perry discloses:
receiving, by a rules engine executing through the first POS Controller Server from an optical scanner or scanning gun, an item identifier for an item scanned and decoded by the optical scanner or scanning gun at a POS register located in the first individual retail store, transmitting the item identifier captured by the optical scanner or scanning gun to the first POS Controller Server via a store communications network (see [0033] discloses scanning of items, [0029] transaction capability based on data associated with login activity which includes which items have been scanned and therefore item identifier, [0058] item sale restrictions, relevant laws information);
in response to the item being scanned at the POS register, automatically retrieving, using the rules engine, a first item sale rule as defined within the rule group to item map file based on the location of the first individual retail and defining an association of the first item sale rule to the item identifier, and regulating a sale of the item associated with the item identifier using the location-based ruleset and the first item sale rule from the rule group to item map file (see [0033] discloses scanning of items, [0029] transaction capability based on data associated with login activity which includes which items have been scanned and therefore item identifier, [0039] law or store rules to sell product or service determines transaction capabilities, [0058] item sale restrictions, relevant laws information).
From the teaching of Perry, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s, Haight’s, and Miller’s inventions with Perry’s disclosure of scanning and regulating a sale in order to tie the product or item to the compliance rule as soon as the transaction has begun processing.
Re Claims 2, 8, 14: However, Cohen and Miller fail to disclose periodically executing. Meanwhile, Haight discloses wherein a batch file is executed periodically to trigger the transmitting of the location-based ruleset and rule group to item map file to the first individual retail store based on a predetermined time period (see [0077] discloses batch files). From the teaching of Haight, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Haight’s disclosure of batch files in order for processing more efficiently. 
Re Claims 5, 11, 17: However, Cohen fails to disclose a register. Miller discloses wherein the POS registers include at least one of a cashier-controller register or a self-service register (see [0021] discloses a POS terminal which is analogous to a register). From the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s invention with Miller’s disclosure of a register in order for there to be a plurality of options as most retail stores now have a cashier-operated POS or self-service POS.
Re Claim 26: However, Cohen, Haight, and Miller fail to disclose the following. Meanwhile, Perry discloses a register further comprising displaying one or more of the item sales rules on a display of the POS register (see [0031, 0035] graphical display module 240, [0045] monitor to display information related to availability of transaction capability). From the teaching of Perry, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s, Haight’s, and Miller’s inventions with Perry’s disclosure of a display in order to alert both the customer and employee whether or not the transaction can be processed. 
Re Claim 27: However, Cohen fails to disclose the following. Meanwhile, Miller discloses wherein the location-based ruleset and rule group to item map file are combined into a single file being transmitted to the first POS Controller Server for use by the rules engine (see [0027] discloses combining files or data). From the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s invention with Miller’s disclosure of combining files in order for expedited processing.
Re Claim 28: However, Cohen fails to disclose the following. Meanwhile, Miller discloses wherein the querying the one or more databases to retrieve the location-based rules regulating sales of items via the POS registers comprises retrieving only the location-based rules that have changed since a last query to retrieve the location-based rules for the first individual store (see [0036] compliance rules used to identify potential compliance issue performed on each of plurality of POS terminals, each POS terminal user, and transactions conducted on all POS terminals associated with defined location). From the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s invention with Miller’s disclosure of querying in order to ensure that the rules are up to date and conforming with the latest guidelines. 
Re Claim 29: However, Cohen fails to disclose the following. Meanwhile, Miller discloses wherein the first POS Controller Server is located at the first individual retail store (see [0010] discloses server at store). From the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s invention with Miller’s disclosure of server at store in order for each store to receive specific rules.
Response to Arguments
6.	Applicant’s arguments, filed 2/10/22, with respect to 35 USC 103 have been fully considered and are not found to be persuasive. However, the applicant’s arguments with respect to 35 USC 101 have been found convincing, therefore the 35 USC 101 rejection has been removed. The applicant’s arguments that there is an improvement in technology therefore an integration into a practical application, and cannot practically be implemented by humans is convincing, as the distribution of location specific rule group to item map file and the automated control of POS registers are two such examples. There is an improvement to technology as to provide control over the operation of local POS registers as a function of the location of the retail store.
With regards to the argument that Cohen does not disclose: “creating, using the mapping application, a rule group to item map file each retail store of the plurality of retail stores, wherein the rule group to item map file corresponds to the respective geographic store location and defines associations between one or more of the rule group information to corresponding items sold in the respective retail store using the item information.” However, the Examiner respectfully disagrees as Haight is used to teach this disclosure. In [0030] of Haight, it discloses mappings to register and store information or settings for use with a point of sale application where settings include rules.
Then, the applicant argues that the following is not disclosed: “querying… database to retrieve location-based rules regulating sales of items via POS registers.” However, the Examiner respectfully disagrees. The Examiner relies upon [0036] of Miller which disclose that compliance rules are used to identify potential compliance issue performed on each of plurality of POS terminals, each POS terminal user, and transactions conducted on all POS terminals associated with defined location. 
Next, the applicant argues that the following is not disclosed: “creating a location-based ruleset file for each of the plurality of geographic locations comprising the respective location based rules for the items sold at respective one or more of the plurality of the retail stores.” However, the Examiner respectfully disagrees. The Examiner relies upon Miller to disclose  compliance rules in [0024] which are location dependent. Then, in [0027] of Miller, it discloses to process the data to identify a potential compliance rule therefore, creating one.
Finally, the applicant argues that the following is not disclosed: “receiving, by a rules engine executing through the first POS Controller Server from an optical scanner or scanning gun, an item identifier for an item scanned and decoded by the optical scanner or scanning gun at a POS register located in the first individual retail store, transmitting the item identifier captured by the optical scanner or scanning gun to the first POS Controller Server via a store communications network… in response to the item being scanned at the POS register, automatically retrieving, using the rules engine, a first item sale rule as defined within the rule group to item map file based on the location of the first individual retail and defining an association of the first item sale rule to the item identifier, and regulating a sale of the item associated with the item identifier using the location-based ruleset and the first item sale rule from the rule group to item map file.” However, the Examiner respectfully disagrees as the new reference Perry is used to teach this disclosure.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). According to MPEP 2145: “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004)”
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jun (Understanding customers’ healthful menu item selection behaviors at casual dining restaurants, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687